[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff fully restored the defendant's 1979 Chevrolet Truck. The plaintiff has expended in connection with the restoration $5,452.28. The plaintiff billed the defendant on October 3, 1989. The defendant had made two payments totaling $3,000.00. The balance of $2,452.28 remains allegedly unpaid.
There are two special defenses. The first one was the defendant paid in full. The second one was withdrawn by the defendant. CT Page 3896
The defendant counterclaimed. The defendant delivered to the plaintiff stereo and trailer bed. The plaintiff did not return the stereo and the trailer bed.
The court finds that the reasonable value for the restoration of the defendant's truck was $5,452.28; that on or about July 7, 1989 the defendant paid $1,000 to the plaintiff by money order; that on or about August 7, 1989 the defendant paid $2,000 to the plaintiff by bank check; that on or about October 25, 1989 paid the balance in cash; that the defendant at that time did not have a checking account; that on or about October 25, the plaintiff called the defendant that the truck was ready; that the defendant hired a towing garage man at night to pick up his truck; that the plaintiff did not send a bill from October 3, 1989; and that on March 15, 1991 the deputy sheriff has served the complaint on the defendant.
The defendant has not proved the damages for the stereo and the trailer bed.
Judgment for the defendant on the complaint and judgment for the plaintiff on the counterclaim.
EDELBERG STATE TRIAL REFEREE